DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 13, and 14 in the reply filed on 11/30/2021 is acknowledged.
Claims 11-12, and 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and controller, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
Claim 4 line 4 “to third output” should read “to the third output”
Claim 13 line 2 “power supply to outputs” should read “power supply outputs”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3 recites the limitation "the determination" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the determination as when the treatment of the treatment target has been completed.
Claim 3 recites “wherein when an amount of change in the ultrasonic impedance from a maximum value of the ultrasonic impedance becomes larger than a predetermined amount of change over a predetermined time” is unclear because it is unsure what the amount of change is in reference to. “The amount of change in the ultrasonic impedance from a maximum value of the ultrasonic impedance” should include what the maximum value is being compared to. It is also unclear what “a predetermined amount of change” is in reference to. For the purposes of examination, the maximum value itself will be what is interpreted against the lowest valley shown in the curve of Applicant’s Figure 5.
Claim 4 recites “wherein when an amount of change in the ultrasonic impedance from a minimum value of the ultrasonic impedance becomes larger than a predetermined amount of change over a predetermined time” is unclear because it is unsure what the amount of change is in reference to. “The amount of change in the ultrasonic impedance from a minimum value of the ultrasonic impedance” should include what the minimum value is being compared to. It is also unclear what “a predetermined amount of change” is in reference to. For the purposes of examination, the maximum value itself will be what is interpreted against the lowest valley shown in the curve of Applicant’s Figure 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubuku (WO 2015122309).
	With regards to claim 1, Tsubuku discloses (Figures 1-14, 26-28) an energy treatment system 1 comprising: 
	a power supply 26 configured to output electric power (page 4, paragraph 4); 
	an ultrasonic transducer 22 configured to generate ultrasonic vibration by the electric power from the power supply 26 (page 4, paragraph 4); 
	a first gripping piece 17, the ultrasonic transducer 22 being configured to transfer the ultrasonic vibration to the first gripping piece 17, the first gripping piece 17 being configured to perform a treatment on a treatment target using the ultrasonic vibration (pages 4-5, paragraph 6; 
	a second gripping piece 18 configured to be opened and closed with respect to the first gripping piece 17 (page 4, paragraph 1); and 
	a controller 3 including a processor 53/51 configured to: 
		temporally detect an electrical property value of the ultrasonic transducer 22 (page 6, paragraph 5); 

		after determining the gradual decrease has started, detect whether the electrical property value has gradually increased (see first gradual decrease in annotated figure 13 below); 
		when the gradual decrease starts, cause the power supply 26 to output the electric power at a second output power that is smaller than the first output power (annotated figure 13 below follows the same curve as Applicant’s graph shown in Figure 5, therefore in order to maintain the same pattern of the electrical property value (impedance), the same power shifts must be applied – therefore a second output power is outputted smaller than the first output power); and  -2-Application No. 16/290,276 
		after the power supply 26 is configured to output the electric power at the second output power, and when the electrical property value has gradually increased, cause the power supply 26 to output the electric power at a third output power that is larger than the second output power (annotated figure 13 below follows the same curve as Applicant’s graph shown in Figure 5, therefore in order to maintain the same pattern of the electrical property value (impedance), the same power shifts must be applied – therefore a third output power is outputted larger than the second output power).  

    PNG
    media_image1.png
    362
    570
    media_image1.png
    Greyscale

	With regards to claim 2, Tsubuku discloses wherein the processor 53/51 is configured to detect ultrasonic impedance, which is defined as electric impedance of the ultrasonic transducer, as the electric property value (page 6, paragraph 5).  
	With regards to claim 3, Tsubuku discloses wherein when an amount of change in the ultrasonic impedance from a maximum value of the ultrasonic impedance becomes larger than a predetermined amount of change over a predetermined time (maximum value at t3 as shown in annotated figure 13 above is higher than the first lowest valley shown towards the beginning of the curve), the processor 53/51 is configured to determine that the treatment of the treatment target has completed, and configured to perform at least one of causing the power supply to stop the electric power or make the electric power lower than the second output power and notifying the determination (pages 6-7, paragraph 6 – “the notifying section 59 is electrically connected to the control section 51. The notifying section 59 notifies that the target peak has been detected”; target peak meaning the highest value of impedance at t3 as shown in annotated figure 13 above).  
	With regards to claim 4, Tsubuku discloses wherein when an amount of change in the ultrasonic impedance from a minimum value of the ultrasonic impedance becomes larger than a predetermined 
	With regards to claim 5, Tsubuku discloses wherein the processor 53/51 is configured to detect a value of voltage applied to the ultrasonic transducer (page 7, paragraph 2), or a value of power supplied to the ultrasonic transducer, as the electric property value.  
	With regards to claim 13, Tsubuku discloses wherein when the power supply to outputs the electric power at the second output power, the first gripping piece 17 is not in continuous contact with the second gripping piece 18 (page 6, paragraphs 2-3; page 7, paragraph 5 – contact portion 45 comes into direct contact with first gripping piece 17).  
	With regards to claim 14, Tsubuku discloses wherein after the power supply is configured to output the electric power at the third output power, and when the electrical property value has gradually decreased, cause the power supply to output the electric power at the second output power (annotated figure 13 above follows the same curve as Applicant’s graph shown in Figure 5, therefore in order to maintain the same pattern of the electrical property value (impedance), the same power shifts must be applied – therefore a second output power is outputted at the second gradual decrease).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubuku in view of Messerly et al. (US PGPub 2013/0310264), hereinafter known as “Messerly.”
	With regards to claim 6, Tsubuku discloses the energy treatment system as claimed in claim 1. Tsubuku is silent wherein the processor is configured to determine that the treatment of the treatment target has completed when the electric property value satisfies a predetermined condition.  
	However, in the same field of endeavor, Messerly teaches wherein the processor is configured to determine that the treatment of the treatment target has completed when the electric property value satisfies a predetermined condition (paragraph 119).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy treatment system of Tsubuku to include the configuration of the processor for the purpose of avoiding possible damage to the instrument and surrounding tissue by the heat generated with nothing in between the jaws (paragraph 7 of Messerly).   
	With regards to claim 7, Tsubuku further discloses wherein the processor 53/51 is configured to determine whether the predetermined condition has occurred when the detected electric property value has started the gradual decrease (see annotated figure 13 above), and a predetermined time has passed since the gradual decrease started (pages 1-2, paragraph 6; page 6, paragraph 5).  
With regards to claim 8, Tsubuku further discloses comprising: a handpiece 2 comprising the ultrasonic transducer 22, the first gripping piece 17, and the second gripping piece 18; and 
	a memory 71 provided on the handpiece 2 (figure 26) or the controller, and configured to store a set value (from identification unit 76); 
	wherein when the handpiece 2 is connected to the controller 3, the processor 53/51 is configured to set the predetermined condition based on the set value which is obtained from the memory 71 (page 17, paragraph 6 – page 18, paragraph 2).  
	With regards to claims 9, Tsubuku is silent further comprising an input device configured to receive an instruction from a user; wherein the processor is configured to set the predetermined condition based on the instruction into the input device.
	However, in the same field of endeavor, Messerly teaches further comprising an input device 406 configured to receive an instruction from a user; wherein the processor 400 is configured to set the predetermined condition based on the instruction into the input device 406 (paragraph 94).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy treatment system of Tsubuku/Messerly to include the input device of Messerly for the purpose of easier manipulation of the instrument via user input resulting in automatic operation.  
	With regards to claim 10, Tsubuku discloses further comprising an input device configured to receive an instruction from a user, wherein the -4-Application No. 16/290,276processor is configured to perform a predetermined action or switch performing or not a predetermined action.  
	However, in the same field of endeavor, Messerly teaches further comprising an input device 406 configured to receive an instruction from a user; wherein the processor 400 is configured to set the predetermined condition based on the instruction into the input device 406 (paragraph 94).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/09/2022

/WADE MILES/Primary Examiner, Art Unit 3771